                                                                           FILED
                                                                    U.S. DjSTRlCT COURT
              IN THE UNITED STATES DISTRICT COURT FOR THE                 ^^ ^ ^tV.
                       SOUTHERN DISTRICT OF GEORGIA                2018NOY26 PH 3= 19
                               DUBLIN DIVISION


GLADYS CHEGE,                                                      CLERK^
                                                                       so.D-'.r,
       Plaintiff,

             V.                                         CV 318-051


GEORGIA DEPARTMENT OF JUVENILE
JUSTICE,


       Defendant.




                                    ORDER




       Pending      before   the    Court    is   Plaintiff's         motion       for

reconsideration.       {Doc. No. 11.)       Plaintiff seeks relief from the

Court's Order dismissing her case for failure to prosecute and

failure to comply with the Court's deadlines.                      Alternatively,

Plaintiff requests the Court reopen the time for her to file an

appeal.      Upon review of the parties' briefs and the relevant law,

Plaintiff's motion is DENIED.




                               I.    BACKGROUND


       Plaintiff is a former employee of Defendant who has alleged

that   she    was   sexually   assaulted     by   one   of   the     juveniles      in

Defendant's custody.         Plaintiff originally filed a case in the

Superior Court of Dodge County, which was removed to this Court on

July 21, 2017.       See Chege v. Ga. Dep't of Juv. Just., CV 317-043
(S.D. Ga. Jul. 21, 2017).         In that case, Plaintiff's attorney Alan

Patrick Taylor took three months to file for pro hac vice acamission^

and failed to respond to Defendant's motion to dismiss, even after

the Court granted an extension sua sponte.               (Id., Doc. No. 13.)

Accordingly,      the   Court   deemed    Defendant's    motion     to   dismiss

unopposed and granted the motion on November 14, 2017.              (Id., Doc.

No. 14.)

      On May 29, 2018, Plaintiff filed a suit alleging the same

facts in the Superior Court of Dodge County.                  Defendant again

removed the case to this Court and filed a motion to dismiss.

(Doc. Nos. 1, 6.)       This time, Mr. Taylor did not file for pro hac

vice admission at all and again failed to respond to the motion to

dismiss.    After giving Plaintiff more than a month to comply, the

Court   entered    an   Order     dismissing    this   case   for   failure    to

prosecute.     (Order of Aug. 17, 2018, Doc. No. 10, at 2.)

      Plaintiff contends she did not receive notice of the dismissal

Order until September 24, 2018, thirty-eight days after it was

entered.     On    that same      day,   she   filed a   pro se     motion    for

reconsideration under Federal Rule of Civil Procedure 60(b).               (Doc.

No. 11.)   After Defendant responded to that motion. Plaintiff filed

a reply brief on November 2nd.            (Doc. No. 15.)       In addition to

reiterating earlier arguments. Plaintiff's reply brief requested.


^ when a case is removed to this Court, Plaintiff's counsel must file a notice
of appearance or a motion for admission pro hac vice within ten days after the
issuance of the Removal Notice.    (See Doc. No. 2.)
for the first time/ the Court reopen her time to file an appeal of

the dismissal Order pursuant to Federal Rule of Appellate Procedure

4(a)(6).




                          II.     DISCUSSION


       A. Plaintiff's Motion for Relief from Judgment

       Plaintiff moves under Rule 60(b) for relief from the Court's

Order dismissing her case.    In support. Plaintiff argues her, and

her attorney's shortcomings, constitute excusable neglect.                 She

contends Mr. Taylor's own lengthy divorce proceedings and related

strained financial    condition   have made    him   unable   to    meet   the

Court's deadlines.    Further, Plaintiff contends the Order should

be vacated because she did not timely receive notice of its entry.


       Rule 60(b) provides that a Court may relieve a party from

judgment in a limited number of circumstances including: (1)

mistake or excusable neglect; (2) newly discovered evidence; (3)

fraud; (4) if the judgment is void; or, (5) if the judgment has

been   satisfied.    Fed. R. Civ.   P.   60(b)(1)-(5).        The   catchall

provision of Rule 60(b) authorizes relief from judgment based on

''any other reason that justifies relief."     Fed. R. Civ. P. 60(b)(6).

Relief under Rule 60(b)(6) is an "extraordinary remedy which may

be invoked only upon a showing of exceptional circumstances."

Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984)

(citation omitted).

                                    3
      ''[F]or   purposes    of     Rule    60(b),   'excusable       neglect'    is

understood to encompass situations in which the failure to comply

with a filing deadline is attributable to negligence."                  Cheney v.

Anchor Glass Container Corp., 71 F.3d 848, 850 (11th Cir. 1996)

(quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship,

507 U.S. 380, 394 (1993)).            "[W]hether a party's neglect of a

deadline may be excused is an equitable decision turning on all

relevant           circumstances          surrounding         the         party's

omission . . . includ[ing] the danger of prejudice to the opposing

party, the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was

within the reasonable control of the movant, and whether the movant

acted in good faith."        Id. (internal quotations and alterations

omitted) (citing Pioneer, 507 U.S. at 395). Finally, Rule 60(b)

motions are left "for the district court's sound direction."                Green

V. United States, 2015 WL 4944808, at *3 (S.D. Ga. Aug. 19, 2015)

(quoting Aldana v. Del Monte Fresh Produce N.A., Inc., 741 F.3d

1349, 1355 (11th Cir. 2014)).

      Plaintiff      has   not   demonstrated       excusable    neglect        that

justifies relief from the Court's dismissal Order.                   Mr. Taylor's

personal circumstances do not excuse his failure to meet filing

deadlines in this case.          This was Plaintiff's second opportunity

in this Court on the same case.           Once again, Mr. Taylor's omissions

got   the   case    dismissed.      Plaintiff's     failure     to    respond     to
Defendant's motion to dismiss and to timely file for pro hac vice

admission is, in a word, inexcusable.

      Plaintiff's argument that her neglect is excusable because

Mr. Taylor struggled to find a sponsor for pro hac vice admission

carries little weight.             Mr. Taylor secured a sponsor, albeit three

months late, in the original case, and Plaintiff points to no

reason why he could not have used the same sponsor for this case.

Moreover, Mr. Taylor was able to refile Plaintiff's case in state

court on May 29th despite the distracting events in his personal

life.      His    failure     to    follow   through     on   the    requirements   of

litigating the case in this Court does not qualify as excusable

neglect.

      Next, Plaintiff cites O.C.G.A. § 9-11-60(g) and Federal Rule

of Civil Procedure 77(d) to argue that her lack of notice of the

dismissal Order means ''the Court is required, by law, to vacate

its judgment." (Pl.'s Reply Br., Doc. No. 15, at 2.) This argument

holds no merit.         First, state procedural law does not apply in

this Court.       Second, while Rule 77(d) does require service of an

order on each party, nothing in the text of the rule requires an

order be vacated for failure to serve.                 Most importantly, lack of

service of the dismissal Order does not explain why Plaintiff could

not   comply     with   the    Court's       deadlines    that      precipitated    the

dismissal.       The relevant conduct for Plaintiff's Rule 60(b) motion

is the neglect before the dismissal Order, not the Court's process
after the Order was entered.      Considering all of the relevant

circumstances, Plaintiff has not shown that her attorney's neglect

in meeting the Court's deadlines is excusable.       Accordingly, her

motion for relief from judgment is denied.


      B. Plaintiff's Motion to Reopen the Time for Appeal


      In her reply brief. Plaintiff requested the Court reopen the

time for her to appeal the dismissal Order pursuant to Federal

Rule of Appellate Procedure 4(a)(6).


      In a civil case, a party must file a notice of appeal ''with

the district clerk within 30 days after entry of the judgment or

order appealed from." Fed. R. App. P. 4(a)(1)(A). If a party misses

this deadline, it may file a motion in the district court to reopen

the file for an appeal for "14 days after the date when its order

to reopen is entered."   Fed. R. App. P. 4(a)(6).   To succeed on that

motion the party must show (1) it did not receive notice under

Federal Rule of Civil Procedure 77(d) of the entry of the judgment

within twenty-one days after entry; (2) the motion is filed within

180 days after the judgment is entered or within fourteen days

after the moving party receives notice under Rule 77(d) of the

entry, whichever is earlier; and (3) no party would be prejudiced.

Id.


      Plaintiff cannot satisfy the second element of a motion to

reopen the time for appeal because her motion was not timely.
Plaintiff received notice of the dismissal Order on September 24th.

Thus, her motion to reopen the time for appeal was due by October

8th, fourteen days later.            While Plaintiff filed a motion for

reconsideration on September 24th, that motion made no mention of

reopening the time for appeal.           It was not until she filed her

reply brief on November 2nd that Plaintiff, for the first time,

requested the Court reopen the time for appeal.                     Therefore,

Plaintiff has not satisfied the second condition to reopen the

time for appeal under Federal Rule of Appellate Procedure 4(a)(6)

and her motion is denied.




                              Ill.    CONCLUSION


      Plaintiff has not established excusable neglect under Federal

Rule of Civil Procedure 60(b) nor is her motion to reopen the time

for   appeal   timely under     Federal    Rule    of   Appellate    Procedure

4(a)(6).   Therefore, Plaintiff's motion for reconsideration (doc.

no. 11) is DENIED.

      ORDER    ENTERED   at   Augusta,    Georgia,      this           day   of

November, 2018.




                                          UNITED STATES^ DISTRICT JUDGE
